36 F.3d 1105
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Eugene M. HENDERSON and Lynnette Henderson, Plaintiffs-Appellants,v.TULSA AIRPORT AUTHORITY, City of Tulsa, Defendant-Appellee.
No. 93-5217.
United States Court of Appeals, Federal Circuit.
Aug. 31, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.


1
The parties have agreed that this case may be submitted for decision on the briefs.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.2.  The case is therefore ordered submitted without oral argument.


2
Appellants Eugene and Lynette Henderson appeal from the district court's grant of summary judgment in favor of Appellee City of Tulsa--Tulsa Airport Authority.  After reviewing the briefs of the parties, we affirm for substantially the reasons given by the district court in its Order dated September 22, 1993.


3
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470